 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDIdealGloveManufacturingCompanyandAmalgamatedClothing Workers of America,AFL-CIO.Case No. 8-CA-3584.March 2, 1965DECISION AND ORDEROn December 21, 1964,Trial ExaminerC.W. Whittemore issuedhisDecision in the above-entitledproceeding,finding that theRespondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the attachedTrial Examiner's Decision.He further found that the Respondenthad not engaged in certain other alleged unfair labor practicesand granted the Respondent'smotion to dismiss the complaintwith respect to such allegations.Thereafter,the Respondent filedexceptions to the Trial Examiner's Decision and a supportingbrief, and the General Counsel filed a brief in support of thatDecision.Pursuant to the provisions of Section 3(b) of the NationalLabor Relations Act, as amended,theNational Labor RelationsBoard has delegated its powers in connection with this case toa three-member panel [Chairman McCulloch and Members Brownand Jenkins].The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted.The rulings are hereby affirmed.The Board hasconsidered the Trial Examiner'sDecision,the exceptions and briefs,and the entire record in this case,and hereby adopts the findings,conclusions,and recommendations of the Trial Examiner, withthe modifications noted belowORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adoptsas its Order, the Order recommended by the Trial Examinerand orders that Respondent, Ideal Glove Manufacturing Company,itsofficers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's Recommended Order.'Although the record does not establish that the Respondent expressed hostilitytoward the employees' union organizationalactivityas such it is nevertheless manifestfrom the record,and particularly from Tavener's statements to Lewandowski and John-son, that the Respondent was in fact hostile toward the employees'efforts, which includedtheir union activity,to implement their earlier concerted protest concerning Respond-ent's vacation policy.It is further manifest that the discrimination against Lewandowskiand Johnson was motivated by such hostility.Under these circumstances we find thatsuch discrimination was in violation of Section 8(a) (1) as well as Section 8(a) (3) ofthe Act ; in either event the remedy recommended by the Trial Examiner is appropriate.In adopting the Trial Examiner'sconclusionthatHelenReiter is a supervisor, we donot rely on her conduct on the witness stand.151 NLRB No. 41. IDEAL GLOVE MANUFACTURING COMPANY369TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon an original and an amended charge filed by the above-named labor organi-zation on July 24 and September 4, 1964, respectively, the General Counsel of theNational Labor Relations Board on September 11, 1964, issued his complaint andnotice of hearing.The Respondent filed its answer dated September 18, 1964. Thecomplaint alleges and the answer denies that the Respondent has engaged in and isengaging in unfair labor practices in violation of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended. Pursuant to notice a hearing was heldin Toledo, Ohio, on November 9, 1964, before Trial Examiner C. W. Whittemore.At the hearing all parties were represented by counsel and were afforded fullopportunity to present evidence pertinent to the issues, to argue orally, and to filebriefs.Briefs have been ieceived from General Counsel and the Respondent.Disposition of the Respondent's motion to dismiss the complaint, upon whichruling was reserved at the hearing, is made by the following findings, conclusions,and recommendations.Upon the record thus made, and from my observations of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTIdeal Glove Manufacturing Companyis anOhio corporation, with principal officeand place of business in Toledo, Ohio, where it is engaged in the manufacture andsale of gloves. It annually ships finished products, valued at more than $50,000,directly to points outside the State of Ohio.The complaint alleges, the answer admits, and it is found that the Respondent isengaged in commerce within the meaning of the ActII.THE CHARGING UNIONAmalgamated Clothing Workers of America,AFL-CIO,isa labor organizationadmitting to membership employees of the Respondent.HI.THE UNFAIR LABOR PRACTICESA. Setting and chief issuesThe plant involved here is relatively small, employing only 25 or 30 workers,mostly female.Although in operation nearly 20 years, there is no evidence thatorganizational efforts at this plant began until mid-July 1964.Dissatisfaction withthe Company's vacation policy seems to have sparked the movement then begun.Phyllis Lewandowski led the campaign to get union cards signed and within a dayor two was summarily discharged.Her dismissal is alleged by the complaint tohave been unlawful.About the same time Louise Johnson, who worked adjacentto Lewandowski, attended the organizing meeting, and openly protested against thevacation policy, was placed on probation.This management action is also allegedby the complaint to have been discriminatory and unlawful.Except for 1-day biweekly visits of corporation officers from Detroit, the Toledoplant is run by Martha Reiter,plant manager,and her assistant,a twin sister,Helen.Helen Reiter opens the plant at 7 o'clock each morning, andis incharge until arrivalof her sister at 9 o'clock.When Martha is at work Helen's chief responsibility is tokeep the various machines in operating condition, although during the day she maygrant permission to employees to leave the plant. She receives reports from employ-ees who are not to come in. She assigns work and trains new employees. ExceptforMartha, Helen is the highest paid employee at the plant.Despite the Respond-ent's contention to the contrary, it is found that Helen Reiter is a supervisor withinthemeaning of the Act, and is reasonably and generally considered by employeesto be a management representative.'iAlthough Helen Reiter denied that she has the "right" to hire or fire, employeeOperacy testified without contradiction that in the early summer of 1963 she heardHelen "fire" an employee who "mumbled something" after being ordered by Helen to"speed up" her work.And the record reveals a somewhat unusual and on-the-spot dis-play of her supervisory authority.While she was on the stand as a witness for theRespondent,its counsel asked me if witnesses who had already testified could be "excusedto go back to the plant."Reiter Interrupted with the order: "Tell them to wait for me.I've got to lock the place up."783-133-66-vol. 151-25 370DECISIONSOF NATIONALLABOR RELATIONS BOARDB.The discharge of Phyllis Lewandowski1.Relevant factsWhen Lewandowski was summarily discharged on July 17, 1964, she had beenemployed by the Respondent for 3 years and, according to the plant manages, hadbeen the highest paid production worker.As noted in an earlier section, many of the female employees were dissatisfiedwith what they understood the company policy to be regarding the number of daysof vacation pay given for each year's service.Shortly before the 1964 vacationbegan on July 4, most of them, in a group, went to the office and expressed theirfeelings about it to Kaul, the plant owner, and Tavener, a vice president, the twocorporate officers who regularly came to the plant every other Tuesday.During the week of vacation Lewandowski visited the office of the union localand arranged for a meeting to be held after work resumedWhen employeesreturned to work the week beginning July 13, she urged her fellow employees toattend a meeting on July 15.About 10 of them attended. Lewandowski obtainedunion cards and the next day solicited signatures upon them at the plant, in theparking lot, and during the noon break.On that day, Thursday, July 16, Helen Reiter came to employee Wasielewski ather machine and told her that "Union literature would be passed out, but she didnot have tosign." 2Although Kaul and Tavener had been at the plant on the previous Tuesday,July 14, in accordance with their custom, both came back on Friday, July 17.Lewandowski was sent to the office, where Tavener promptly discharged her, tellingher it was because she was not "happy there," was not satisfied with her vacationpay, and did not "mind" her "supervision." 3As will be described fully below, after Lewandowski was fired, employee Johnsonwas called in and placed on probation by Tavener.2.ConclusionsTavener and Martha Reiter were the two management witnesses to testify con-cerning the dismissal of Lewandowski. In important respects their accounts areinconsistent and contradictory.Icannot credit either of them.According toTavener,Martha had been repeatedly complaining about the employee since theprevious February, and during his visit to the plant on Tuesday of that week, he said,she delivered an ultimatum to the effect that because of a "very nasty remark aboutone of the officers of the company" she had "overheard," she would quit or "Phylliswill have to leave."Tavener said he then told Martha to fire her, but she refused,explaining that she did not want to "have another scene." It was then decided,according to Tavener, that the employee would be permitted to finish out the week,and he and Kaul would come back and fire her on Friday.Reiter flatly denied that Tavener told her on Tuesday to fire Lewandowski.According to her testimony it had been prearranged that day that Tavener wouldreturn to the plant on Friday, to "check on this electrical work" and he said that hewould then "make all the final decisions."Reiter's testimony about the "electrical work" is confused and unsupported eitherby Tavener or by company records. In addition to the above-quoted remark shereferred to it disjointedly as "electrical contract.We were having heaters moveddownstairs."Asked when "they" 'planned to come to Toledo, she answered, "Assoon as I got a notice by mail." Asked when "that was," she replied, "I don't know.The contracts are in the file." She then added, "I don't know if I had the contractsthere.We had two estimates sent out."Later she said, "They told me Tuesdaythat they would be in Friday and get the electric contract checked out."According to Tavener, he fired Lewandowski solely because of the many andrepetitive complaints made to him since February by Reiter-complaints which henever took the trouble to investigate, as he admitted.According to Reiter, Lewan-dowski would still be working there had she not happened to overhear, coming from2 Reiter admitted the incident, but placed it as having occurred the following week,after the discharge. I cannot accept Reiter's timing, for reasons similar to those notedbelow concerning both her sister and Tavener, who also readily admitted being informedof the union activityafterthe discharge.3 The quotations are from the employee's credible testimony. IDEAL GLOVEMANUFACTURING COMPANY371the other side of a 6-foot partition, a "nasty" remark she believed the employeemade, sometime before the vacation period began.4 She admitted, however, thatshe never has revealed to Tavener just what the supposed remark was.In short, I find no merit in the reasons for the discharge advanced by the Respond-ent's witnesses.I am convinced, and find, that Martha Reiter 5 learned of Lewandowski's leader-ship in the Union on Thursday, July 16, and that the employee was dischargedbecause of such activities the following day, whether Tavener came to the plantupon a call from her, to check some ephemeral electrical contract, or by chanceSuch discharge was plainly unlawful, and constituted interference, restraint, andcoercion of employees in the exercise of rights guaranteed by Section 7 of the Act.C. The probation of Louise Johnson1.Relevant factsLouise Johnson, an employee with 2 years' service, worked adjacent to Lewandow-ski.It is undisputed that immediately after the group protest in the office, previouslydescribed, Tavener came to her and she reiterated her dissatisfaction with the vaca-tion policy.After the vacation she attended the Wednesday night union meetingwith Lewandowski and others.On Friday, after Tavener had fired Lewandowski, he called Johnson into the office.It is uncontradicted that he asked her if she was "happy" in her work. She said shewas.Tavener then declared he did not want to keep "anybody there that wasunhappy with their work or dissatisfied" and then asked her if it was "because ofher vacation check."She admitted that this "happened to be one of the things,"and suggested that if her work was unsatisfactory he could "pay" her off.He deniedbeing dissatisfied with her work and told her she could go back to her job "on aprobationary measure." Johnson then suggested that since the other employees hadno clear understanding of what the company policy was regarding vacations, heshould inform themTavener thereupon called the other girls together, explainedthe company policy, and then said that "they didn't want to keep anybody who wasunhappy with their work there "Shortly after the Respondent received the charge in this case, Johnson was calledto the office and told she was off probation.2.ConclusionsTavener's testimony concerning his action regarding Johnson is no more convinc-ing than that involving Lewandowski.He said merely that it was taken because the"reports I was getting about Louise were something like Phyllis'.There was extendedlunch periods and supposedly insubordination, drinking liquor at noon, and talkingin the factory about the work not being what it should and the factory not beingrun like it should be run."He made no claim, however, that he at any time gaveher such reasons for her probation, and Martha Reiter's testimony is significantlybarren of any corroboration of any part of his testimony about reports from her.I cannot credit Tavener's vague and unsupported testimony regarding this employee.I am persuaded by the preponderance of credible evidence that Johnson was asso-ciated with Lewandowski in Tavener's opinion, not only because of her close workposition but also because of her openly expressed dissatisfaction with the companyvacation policy.The circumstances warrant the inference, and it is drawn, that he4That Reiter and Lewandowski may have had arguments in the past is not unbelievableReiter, as a witness, by constant wringing of her hands exhibited a strenuous physicaleffort to maintain self-control.She admitted that on the Tuesday in question "I had aviolent argument with Sir. Tavener "Later in her testimony she declared, "I reallyhad an argument that day with Air Kant " On cross-examination she admitted havinghad a nervous breakdown some years ago5 The efforts of the several management representatives to make it appear that theylearned of Lewandowski's leadership immediatelyaftershewas dischaiged, from em-ployees who hurried up to tell them, is an example of half-truth telling not unfamiliarto a trier of facts in these cases It is unnecessary, I believe, to determine preciselyfrom whom Reiter first learned of the employee's leadership or the union activity ingeneralFrom her own account, she possessed remarkably long-distance ears, claimingto have identified Lewandowski, whom she could not see, as making a remark which shewould only characterize, but would not repeat. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDput her upon probation, immediately after firing Lewandowski for her union leader-ship, as a potent warning that her job was in jeopardy if she likewise became activein the organization.I conclude and find that putting Johnson on probation, as above described, wasfor the purpose of discouraging union membership and activity, and thereby inter-fered with, restrained, and coerced employees in the exercise of rights guaranteedby the Act.6IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section 1, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstrucing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I willrecommend that it cease and desist therefrom and take certain affirmative action toeffectuate the policies of the Act.Since it is reasonably inferred that the tenure of employment of employee LouiseJohnson has been placed in jeopardy by the imposition of the discriminatory proba-tion period, it will be recommended that the Respondent expunge from her personnelrecord any notation concerning said probation, notify her at once of such action ina letter signed by the plant manager or other responsible official, and notify allemployees of such action in a notice described below. It will also be recommendedthat the Respondent offer Phyllis Lewandowski immediate and full reinstatement toher former or substantially equivalent position, without prejudice to her seniorityor other rights and privileges, and make her whole for any loss of earnings she mayhave suffered by reason of the discrimination by payment to her of a sum of moneyequal to that which she would have earned as wages from the date of the discrimina-tion to the date of the offer of full reinstatement, less her net earnings during saidperiod, and in a manner prescribed by the Board in F. W.Woolworth Company,90 NLRB 289, and with interest on the backpay due in accordance with Boardpolicy set out inIsis Plumbing & Heating Co.,138 NLRB 716.In view of the serious and extended nature of the Respondent's unfair labor prac-tices, it will be recommended that it cease and desist from infringing in any mannerupon the rights of employees guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Amalgamated Clothing Workers of America, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.2.By discriminating against employees Lewandowski and Johnson, as describedherein, to discourage membership in and activity on behalf of the above-namedlabor organization, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed by Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, and pursuant to Section 10(c) of the Act, I recommendthat the Respondent, Ideal Glove Manufacturing Company, its officers, agents, suc-cessors, and assigns, shall:9I find no evidencein the record to support the complaint's allegations concerning*(1)unlawfulinterrogation, or (2) an unlawful no-solicitation rule.Nor in his briefdoes General Counsel urge any findings on such allegations.The Respondent's motionto dismiss as to these allegations is hereby granted. IDEAL GLOVE MANUFACTURING COMPANY3731.Cease and desist from:(a)Discouraging membership in and activity on behalf of Amalgamated Cloth-ingWorkers of America,AFL-CIO,or in any other labor organization,by dis-charging,refusing to reinstate,placing on probation,or in any other manner dis-criminating against employees in regard to hire or tenure of employment or anyterm or condition of employment.(b) In any other manner interfering with,restraining,or coercing employees inthe exercise of rights guaranteed by Section7 of the Act.2.Take thefollowing affirmative action, to effectuate the policiesof the Act:(a)Offer immediate and full reinstatement to Phyllis Lewandowski,and makeher whole for any loss of pay suffered by reason of the discrimination against her,in the manner set forth above in the section entitled "The Remedy."(b) Expunge from Louise Johnson's personnel record any notation concerning thediscriminatory probation period, described herein, and notify her and all employeesof such action in the manner described herein the section entitled "The Remedy."(c)Post at its plant in Toledo,Ohio, copies of the attached notice marked"Appendix." 7Copies ofsaid notice,to be furnishedby theRegional Director forRegion 8, shall,after being duly signedby theRespondent's representative,be postedby it immediately upon receipt thereof, and be maintainedby itfor a period of 60consecutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered,defaced, orcovered byany othermaterial.(d)Notify thesaid Regional Director,inwriting,within 20 days from the dateof the receipt of this Trial Examiner'sDecision,what stepshave been taken to com-ply herewith.sr'If this Recommended Order is adopted by the Board,the words"a Decision andOrder" shall be substituted for the words"the Recommended Order of a Trial Examiner"In the notice.In the further event that the Board'sOrder is enforced by a decree ofa United States Court of Appeals,the words"a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words"a Decision and Order."'In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to conduct our labor relations in compliance withthe National Labor Relations Act, as amended,we notify you that:WE WILL NOT unlawfully discourage you from being members of Amalga-mated Clothing Workers of America, AFL-CIO, or any other union.WE WILL NOT violate any of the rights you have under the National LaborRelations Act, to join a union of your own choice or not to engage in any unionactivities.WE WILL offer reinstatement to Phyllis Lewandowski,and give her backpay.WE WILL remove from her personnel record any reference to the unwar-ranted probation period of Louise Johnson, which began on July 17, 1964.IDEAL GLOVE MANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 720 Bulk-ley Building,1501 Euclid Avenue, Cleveland,Ohio, Telephone No. Main 1-4465,if they have any questions concerning this notice or compliance with its provisions.